Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 4/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As written, first and second electrodes of the capacitive transducer are electrically connected to the surface electrode, which causes the capacitor plates to be shorted together. Alternatively, the instant specification refers to surface electrodes 18 [0028]. It appears that each electrode requires an individual surface electrode, however if this it not correct the Examiner ask that the claimed features be explained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1), and further in view of Maruyama (US 2007/0236107 A1).
Regarding claim 1, Degertekin teaches a capacitive transducer comprising at least one element [comparing prior art fig. 2 to instant fig. 1b with bottom triple electrodes and single top electrode across cavity],
wherein the element includes at least one cell [0002 cMUT imaging arrays incorporating cMUTs having multiple element electrodes],
wherein the at least one cell includes a first electrode [fig. 2 bottom electrodes #215, #220, or #225], a first insulating film on the first electrode [isolation layer #120 or #230 can be deposited on the bottom electrode], and a vibrating membrane [#240] having a second insulating film [0022 multiple elements of the first conductive layer and the second conductive layer can be isolated from each other by enveloping the multiple elements in a dielectric material, such as silicon nitride] and a second electrode [top electrode #245] which face the first insulating film [0019 membrane can have first and second layers] across a cavity [cavity #125],
wherein the element is provided on a flexible substrate [figs. 5-6 depict transducer wrapper around endoscope probe requiring flex components; 0116 flex membrane].

    PNG
    media_image1.png
    307
    453
    media_image1.png
    Greyscale

Degertekin teaches a transducer #200 mounted on substrate #205 where electrodes of the same are accessible with conductive vias [0055] to route signals to integrated circuit #250 underneath. Degertekin does not explicitly teach … and yet Maruyama teaches wherein the [substrate] includes, on a surface thereof, a surface electrode [fig. 2 shows surface electrode layers #3-1-1 or #3-1-2 or #3-1-3] and wiring electrically connected to the surface electrode [conductive throughholes #6-1 or #6-2 or #6-3], and
wherein the first and second electrodes are electrically connected to the surface electrode [fig. 2 shows buried electrodes #3-2 or #3-3 or #3-4 which are connected to surface electrodes by way of conductive throughholes].
It would have been obvious to stack the capacitive transducer with top and bottom electrodes electrically routed to bottom integrated circuit as taught by Degertekin, with the surface to buried electrode routing as taught by Maruyama so that a right angle may be formed with the wiring so that electrodes may be electrically accessed from the side.

    PNG
    media_image2.png
    191
    416
    media_image2.png
    Greyscale

Regarding claim 2, Degertekin also teaches the capacitive transducer according to claim 1, wherein at least one of the first and second electrodes is electrically connected to the surface electrode by point-to-point construction [0090 electrical connections … wire bonding].
Regarding claim 3, Degertekin, as modified, also teaches the capacitive transducer according to claim 1, wherein at least one of the first and second electrodes is electrically connected to the surface electrode by pattern wiring [0045 cMUTs fabricated according to the present invention generally include materials deposited and patterned on a substrate in a build-up process].
Regarding claim 4, Degertekin as modified by Maruyama teaches the capacitive transducer according to claim 1, wherein the first and second electrodes are electrically extracted to reach the substrate side of the element, and wherein the first and second electrodes are connected to the surface electrode via a conductive adhesion layer [fig. 2 shows buried electrodes #3-2 or #3-3 or #3-4 which are connected to surface electrodes by way of conductive throughholes].
Regarding claim 7, Degertekin also teaches the capacitive transducer according to claim 4, wherein the first and second electrodes are insulated by a part of the second insulating film on a surface on the substrate side of the element [0022 multiple elements of the first conductive layer and the second conductive layer can be isolated from each other by enveloping the multiple elements in a dielectric material, such as silicon nitride].
Regarding claim 8, Degertekin also teaches the capacitive transducer according to claim 4, wherein the first insulating film includes silicon oxide, and wherein the second insulating film includes silicon nitride [0022 isolated … silicon nitride].
Regarding claim 9, Degertekin also teaches the capacitive transducer according to claim 1, wherein the capacitive transducer comprises a plurality of the elements, and wherein a height of the element from a surface on the substrate side to a surface opposite to the substrate side is less than a distance between adjacent elements of the plurality of the elements [collapse mode - see 0073 membrane 420 is close to collapsing and contacting the substrate 425 (see 420B)].
Regarding claim 11, Degertekin also teaches the capacitive transducer according to claim 1, wherein the capacitive transducer comprises a plurality of the elements [0002 cMUT imaging arrays], and wherein the wiring on the substrate connects the first electrodes or the second electrodes of the plurality of the elements to electrically connect the plurality of the elements [0090 electrodes to bond pads with wire bonding], and wherein the substrate has curvature [figs. 7-8 show curved transducer probe].
Regarding claim 16, Degertekin also teaches the capacitive transducer according to claim 1, wherein an operation amplifier configured to amplify an electrical signal transmitted from the first or second electrode is connected to a part of the substrate [0008 receiver amplifier; 0015 circuit can be embedded in the substrate or located proximate the substrate to receive].
Regarding claim 17, Degertekin also teaches an image forming apparatus comprising: the capacitive transducer according to claim 1; a processing unit configured to perform a process of generating image information from an electrical signal received by the element; and a display control unit configured to display the image information on a display unit [0048 image processor … create an image from the signals], wherein the capacitive transducer is provided in a curved surface shape with flexibility of the substrate [figs. 7-8].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1) and Maruyama (US 2007/0236107 A1) as applied to claim 4 above, and further in view of Adachi (US 2011/0213592 A1).
Regarding claim 5, Degertekin does not explicitly teach … and yet Adachi teaches the capacitive transducer according to claim 4, wherein the adhesion layer includes conductive resin [0119 FIG. 15 is a diagram showing the case of joining a transducer element to a flexible printed circuit (FPC) by using a conductive resin 101].
It would have been obvious to mount a cMUT transducer as shown in both Degertekin and Adachi on a flexible circuit board substrate as taught by Adachi so that a ultrasonic module may be attached to separately processed circuitry by soldering.

    PNG
    media_image3.png
    279
    552
    media_image3.png
    Greyscale


Regarding claim 6, Degertekin as modified by Adachi teaches the capacitive transducer according to claim 4, wherein the adhesion layer includes an alloy [0070 interconnection by a metallic film of gold, aluminum, etc.].

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1) and Maruyama (US 2007/0236107 A1) as applied to claim 1 above, and further in view of Peng (US 2009/0050987 A1).
Regarding claim 12, Degertekin does not explicitly teach … and yet Peng teaches the capacitive transducer according to claim 1, wherein the substrate includes epoxy resin [0028 wafer … epoxy resin mixed with tungsten powder…epoxy resin composite fills into the silicon cavities uniformly and is hardened to form a backing material].
It would have been obvious to modify the substrate of Degertekin, with the epoxy resin composite of Peng so that a backing material may be formed which reduces self ringing in the transducer.
Regarding claim 13, Degertekin as modified by Peng teaches the capacitive transducer according to claim 1, wherein an acoustic attenuation member is bonded to a back surface of the substrate [0028].
Regarding claim 14, Degertekin as modified by Peng teaches the capacitive transducer according to claim 13, wherein the acoustic attenuation member includes epoxy resin in which fine particles of tungsten are mixed [0028].

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1) and Maruyama (US 2007/0236107 A1) as applied to claim 1 above, and further in view of Yi (US 2003/0048914 A1).
Regarding claim 15, Degertekin does not explicitly teach … and yet Yi teaches the capacitive transducer according to claim 1, wherein the vibrating membrane is covered on a top surface thereof with resin [0005 So, in some cases, a conventional piezoelectric speaker used fiber reinforced epoxy, polyester, or ABS resin diaphragm in order to increase the deflection of diaphragm reported in U.S. Pat. No. 5,751,827.].
It would have been obvious to combine the membrane/diaphragm of Degertekin, with plastic resin as taught by Yi in order to increase the deflection of the diaphragm to improve sensitivity (Yi) [0005].

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645